OFFICE OF THE AITORNEY   GENERAL   OF RxAs




         Crosier
      .        ’




                   :jonorl;ble
                            R. L. Crooior, PaFe 2     .



                              The contmot dot33 not bear the approv61 of either
                   the Cozptrolloror the Attorney General. You aloo nuviseii
                        iir. Zcyd is not cn attornsy p.tlaw. In subdmms,
                   ti.:.t-
                   ym requs6t our opinion RG to VJhstheror not 6nid ccntrnot
                   ic c velld ons.
                             St k3 noterl thet unSor the contract a cons,iber-
                   c3i.ep6rt of i:r.Zoy&(6 autloo 6re connected wltiithe
                   collectionof delinquent texee. Us ls rocguiredto col-
                   lect ad.6 en3 fieurca ana facts pertnlnln~ to or rmes-
                   62&y for tke collection or Usllnqusnt tsses ana to gro-
                               aridQleUdhIg6 in lnetanco6 wY~crsIt 16 reasi-
                   pzre pt-psrf3
                   bls to 'k-in%suLts for t:?eoolleotlcn of doliriqasnttcxe6,
          !        in Artlcls 7335c, Vernon's Civil Gtatutee,  it lo provided
                   thr.t*no contract 6?1cllbe mde or entered into by the
                   acn~ls61cns~a8court in ccnnectlon Mth the collcctlon
                   of ,iisllnquent
                                 taxes %:herathe ooclpcnsstlcn unilereuch oon-
                   tmct 1s mora thsn.flrteenper cent of the znount colleoted:
  .*               %lFl cmtmct nuet be .zpgrovad by both the Comptroller anB
                   tfisAttorney Gsnsm.1 0r the.Stato of Texas both i3.6 to sub-
                   ctmce me form. . . . my-: contract fide in vlolatlon of
                   Ii;716
                        Act shall be voib." Follculnq.thcprovlfilonsof 5pAu
(,1,               6rt:ale 73356 it ha been Etginltely   e6tsbll6hcd that oon-
Ii&                trmtt..ettcq%ed to be made by'counise~onors~oourts in
                   qmnectlon with collection of c¶ellnqienttzxee ore abaolute-
                   ly mid unless approved by'the St&e Comptrbller end Attor-
                   ney C*neral.. E-U.tev. &Gill, 114 3. E. (2a).MO, by the
                   ZupreizeCourt; Za6terdcod v. HcnSer6cn County, 62 8, Y. (2a)~
                   66, by the Comloaion of &meals;.Sylvan Sanders CoGpony v.
                   scurry County, 77 S. W. (26) $09, by ths CouPt of Civil #.Q;
                   peals. It is tmncoe66ary for us to inquire further into
                   the contraot In que6tlon since it falls squarely within
                   the above cited cuaea.   The icct that ths contmot dcee not
                   bear the approval of the Ccrqtrcller an9 Attorney Censral.
                   r6naer6 the eme void rc~mIlc66 of anything else. For
                   your lniornstion,Iyeenclose copy or 3ur opinlcn Xc. 0-2959.

                                                     Yours very truly




                                                                             ,i:,.-.-----,,
                                                    LkTac4LF
                                                            GlcrnnR. Lmls             .’
                   GRL:LX                                        Aedllatant
                                                                           :        ..,;‘\
                   E:;CLOSUFE                                              I
                                       2
                                                                           !-“...pw?~-3
                                                                                   i,....,,,
                                 .,,
                                                                              ‘---I(
          ‘-